Exhibit 10(a)
AMENDMENT NO. 5
 
TO
 
PPL CORPORATION
 
DIRECTORS DEFERRED COMPENSATION PLAN
 
WHEREAS, PPL Services Corporation ("PPL") assumed sponsorship of the PPL
Corporation Directors Deferred Compensation Plan ("Plan") effective July 1,
2000; and
 
WHEREAS, the Plan was most recently amended and restated effective February 14,
2000, and subsequently amended by Amendments No. 1, 2, 3 and 4; and
 
WHEREAS, PPL desires to further amend the Plan and the PPL Corporation Employee
Benefit Plan Board has authorized the following changes;
 
NOW, THEREFORE, the Plan is hereby amended as follows:
 
I.  Effective June 1, 2010, Paragraph 2 is amended to read:
 
2.         Definitions.
 
 
(l)
"Fair Market Value" means the closing sale price of the Common Stock as
reflected in the New York Stock Exchange Composite Transactions on the date as
of which Fair Market Value is being determined or, if no Common Stock is traded
on the date as of which Fair Market Value is being determined, Fair Market Value
shall be the closing price of the Common Stock as reflected in the New York
Stock Exchange Composite Transactions on the next preceding day on which the
Common Stock was traded.



II.         Except as provided for in this Amendment No. 5, all other provisions
of the Plan shall remain in full force and effect.
 
IN WITNESS WHEREOF, this Amendment No. 5 is executed this _____ day of
_____________, 2010.
 
 
PPL SERVICES CORPORATION



By:                                                                   
Dale M. Kleppinger
Chairman of the Employee Benefit
Plan Board

